Filed 8/21/20 In re J.Q. CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 In re J.Q., a Person Coming                                  B305430
 Under the Juvenile Court Law.                                (Los Angeles County
                                                              Super. Ct. No. 20CCJP00228)

 LOS ANGELES COUNTY
 DEPARTMENT OF
 CHILDREN AND FAMILY
 SERVICES,

           Plaintiff and Respondent,

           v.

 M.H.,

           Defendant and Appellant.


      APPEAL from the dispositional order of the Superior Court
of Los Angeles County, Rashida A. Adams, Judge. Affirmed.
      Jacob I. Olson, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Mary C. Wickham, County Counsel, Kim Nemoy, Acting
Assistant County Counsel, and Veronica Randazzo, Deputy
County Counsel, for Plaintiff and Respondent.
                      ____________________

       Father M.H. appeals from the juvenile court’s dispositional
order. When the dependency proceedings began, father had a
limited relationship with his 14-year-old, suicidal, daughter J.Q.,
visiting her on occasion. J.Q. never lived with father; he did not
seek immediate custody of her; and he admitted that he lacked
the ability to provide her with stable housing. At the
dispositional hearing, the Los Angeles County Department of
Children and Family Services (DCFS) recommended allowing
J.Q. to remain in her mother’s custody, but arranging for her to
live with her maternal grandparents. Father consented to this
arrangement after confirming that the juvenile court was not
making any finding of detriment.
       At the dispositional hearing, the juvenile court ordered
DCFS to provide father with services, including individual
counseling and conjoint therapy to facilitate more frequent visits
by father. The court identified the services as “enhancement
services,” and father did not request any additional services. To
the contrary, father objected to attending individual counseling.
       On appeal, father takes the opposite position, arguing that
the court had removed J.Q. from mother’s custody because it
allowed her to live with maternal grandparents. Accordingly, he
was entitled to reunification services. Father requests that this
court reverse the dispositional order and remand the case to the
juvenile court to order reunification services for him. Father’s
arguments are forfeited and father has not demonstrated error in




                                    2
the juvenile court’s dispositional order. Even if arguendo the
juvenile court erred in not ordering reunification services, father
identifies no specific reunification service that the juvenile court
should have ordered. We affirm the juvenile court’s dispositional
order.

                         BACKGROUND
       Dependency proceedings commenced in January 2020. At
that time, J.Q. was 14 years old. A month prior to the
commencement of the dependency proceedings, another court had
awarded mother sole legal and physical custody of J.Q. Father
did not appear at the hearing in which the family law court
determined custody.

1.    Petition
      Mother pleaded no contest to the allegation that she failed
to provide J.Q. with appropriate parental care and supervision
“due to the child’s unique needs.” Mother also pleaded no contest
to the allegation that J.Q. was at risk of physical harm.

2.    J.Q.
      J.Q. suffered from a history of depression, and at times was
suicidal. J.Q. drank a bottle of hydrogen peroxide before being
admitted into a hospital. J.Q. explained that she drank the
hydrogen peroxide in order to end her life. DCFS reported that
J.Q. “attempt[ed] to end her life on multiple occasions.” A social
worker observed numerous burns on J.Q.’s arm, and J.Q. said
that she felt better when she burnt her arm. J.Q. also suffered
from an eating disorder.
      J.Q. wanted to live with her maternal grandparents. When
she was released from the hospital, she “ran away” from mother




                                    3
to her maternal grandparents’ home. J.Q. told mother, “Let me
live there [with maternal grandparents] or I’m going to hurt
myself.” J.Q. told a social worker, “I need to be away from my
mother. We argue too much. We need time apart.” Initially
mother wanted J.Q. to live with mother, but mother ultimately
concluded it was in J.Q.’s best interest to permit her to live with
her maternal grandparents. Mother reported that even though
J.Q. lived with her grandparents, mother ensured J.Q. attended
therapy. Mother reported that she was “still very involved” in
J.Q.’s life.
       J.Q. did not like mother’s boyfriend. J.Q. indicated
mother’s boyfriend pulled her out of the closet when J.Q. was
looking for her sleeping pills. Mother described the same
incident as her boyfriend trying to stop J.Q. from taking pills
because he and mother feared J.Q. was trying to commit suicide.
J.Q. also stated that she may want to live with mother if mother
stopped living with her boyfriend.

3.    Father
      Mother reported that father did not want to care for J.Q.
Mother reported that father had little involvement in J.Q.’s life
until January 2020 when he “began telling the child that she
didn’t need counseling and that the mother was the one that was
crazy.” Maternal grandmother confirmed that father “has never
been very interested in being a part of the child’s life” and
grandmother believed that “he is not a stable person.”
      J.Q. wanted to improve her relationship with father. J.Q.
did not know father’s form of discipline because she had “not
spent enough time with my father for him to ever discipline me.”
J.Q. stated that she knew “that my father does not have a stable
home at this time. I talk to him on the phone. My father has told



                                    4
me that he is working on finding a stable home soon.” J.Q.
indicated she may want to live with father if he had stable
housing.
      When a social worker attempted to visit father, father’s
parents responded that father did not live there and did not have
a phone. When the social worker spoke to father, he refused to
provide an address. The phone number he provided did not
permit the social worker to leave a message for him.
      Father reported that mother prevented him from seeing
J.Q. Father believed that mother emotionally abused J.Q.
Father believed that maternal grandmother was a good parent to
J.Q. Father indicated that “[i]n one year” he wanted J.Q. to live
with him. He was “interested” in having J.Q. reside with him.
      Paternal grandfather, who met J.Q. for the first time when
she was 6 years old, indicated that father “would be a good
father” to J.Q. Paternal grandfather was “shocked” when he met
J.Q. “because my son never told us that he had a daughter.”
Grandfather reported that father had not seen J.Q. “more than
8 or 10 times.”
      Father did not schedule any visits with J.Q. between
January and March 2020.

4.    Additional information in DCFS reports
      In the jurisdictional report, DCFS concluded that “it is
believed that the children could safely remain in the mother’s
care. Mother has made an arrangement with the maternal
grandmother to allow J[.Q.] to reside with maternal
grandparents. Also there have been no new reports of abuse or
neglect. Therefore, the Department believes that the previous
order for the children to be released to the Home of Mother is
appropriate and for it to remain in full force and effect.” DCFS



                                   5
recommended that the juvenile court provide father reunification
services.

5.      Jurisdictional and dispositional hearing
      Father appeared at the combined jurisdictional and
dispositional hearing and was represented by counsel. Mother
pleaded no contest, and the court sustained the petition.
      DCFS recommended that J.Q. remain in mother’s home
“with a plan of the minor residing with the maternal
grandparent . . . .” DCFS recommended enhancement services for
father and recommended the court “make a detriment finding [if
the court were to] plac[e] the minor [J.Q.] with the father . . . .”
      Father’s counsel asked the court whether DCFS requested
“the minor [be] detained from father.” The court indicated that
because DCFS was not recommending removing J.Q. from
mother, Welfare and Institutions Code section 361.2, governing
the placement of a child with a noncustodial parent, was not
triggered.1 The juvenile court further explained that because

        1   All statutory citations are to the Welfare and Institutions
Code.
       Section 361.2 provides in pertinent part: “If a court orders
removal of a child pursuant to Section 361, the court shall first
determine whether there is a parent of the child, with whom the
child was not residing at the time that the events or conditions
arose that brought the child within the provisions of Section 300,
who desires to assume custody of the child. If that parent
requests custody, the court shall place the child with the parent
unless it finds that placement with that parent would be
detrimental to the safety, protection, or physical or emotional
well-being of the child. The fact that the parent is enrolled in a
certified substance abuse treatment facility that allows a
dependent child to reside with their parent shall not be, for that



                                       6
section 361.2 was not triggered, the court was not required to
make a detriment finding, i.e., whether it would be detrimental to
place J.Q. in father’s custody.
       Father’s counsel responded: “And on that basis, we would
submit and just point out that prior to the intervention, there
was visitation that occurred between father and minor [J.Q.] and
that that used to take place with father picking up the child from
the maternal grandmother’s home. [¶] My client states that
since detention, he hasn’t really been able to utilize that plan
because mother has—mother has conveyed to the maternal
grandmother that the visitation needs to go through her and not
through the maternal grandmother. But that is not the
arrangement that was used previously. So perhaps we could just
get clarification today.” Father’s counsel agreed to the juvenile
court’s suggestion that DCFS should assist father with a
visitation schedule.
       Father’s counsel objected to a court order requiring father
attend individual counseling. “We would be objecting to any
order of individual counseling. . . . I don’t believe that my client is
in need of having to go to individual counseling himself.”

6.    Juvenile court orders
      The court declared J.Q. a dependent of the juvenile court.
The court concluded that J.Q.’s health and safety “can be
protected without removing her from the mother’s physical
custody. Prior to the Department’s intervention, the child was
and has been in the physical custody of the mother. That will
remain, as the court is not removing.” “The court orders the child

reason alone, prima facie evidence that placement with that
parent would be detrimental.” (Section 361.2, subd. (a).)




                                      7
released to the home of the mother with the plan that she will
reside with the maternal grandparents . . . .”
       The court ordered DCFS to provide mother with family
maintenance services and father with family enhancement
services. The court ordered father to attend individual
counseling and conjoint counseling with J.Q. “The
recommendation is for individual counseling to address case
issues, including the child’s mental health diagnoses and needs.
It is apparent from the evidence before the court that there has
been . . . numerous mental health issues that . . . father has not
been integrally involved in helping the child to address . . . .” The
court ordered DCFS to provide father with a written visitation
schedule after conferring with mother and J.Q. At the conclusion
of the dispositional hearing, the court then set a review hearing
pursuant to section 364.

                          DISCUSSION
      Father argues “that since J.Q. was effectively detained
from mother’s custody, the court should have scheduled a review
hearing pursuant to section 366.21, subdivision (e) rather than a
status review hearing pursuant to section 364, and should have
ordered ‘reunification service’ for him rather than ‘enhancement
services.’ ” Father’s arguments lack merit.

A.    Status Review Hearing
      Father does not demonstrate that his argument concerning
which statute governs the status review hearing is cognizable in
this appeal. Father has not appealed from the order following
the status review hearing. Instead, he is challenging the juvenile
court’s dispositional order.




                                     8
      On the merits, the trial court did not err in setting a status
review hearing under section 364. After assuming jurisdiction, a
juvenile court must hold a hearing within six months to review
the case. The statute that governs the review hearing depends
on whether the juvenile court removed the child from the
custodial home. When the juvenile court removes a child from
the custodial home, it applies section 361.2;2 when the court
does not, it applies section 364.3 Here, the juvenile court did not


      2 Section 366.21, subdivision (e)(6) provides: “If the child
had been placed under court supervision with a previously
noncustodial parent pursuant to Section 361.2, the court shall
determine whether supervision is still necessary. The court may
terminate supervision and transfer permanent custody to that
parent, as provided for by paragraph (1) of subdivision (b) of
Section 361.2.” Section 361.2, subdivision (b)(1) provides: the
juvenile court may “[o]rder that the parent become legal and
physical custodian of the child. The court may also provide
reasonable visitation by the noncustodial parent. The court shall
then terminate its jurisdiction over the child. The custody order
shall continue unless modified by a subsequent order of the
superior court. The order of the juvenile court shall be filed in
any domestic relation proceeding between the parents.”
      3  Section 364 provides in pertinent part: “(a) Every
hearing in which an order is made placing a child under the
supervision of the juvenile court pursuant to Section 300 and in
which the child is not removed from the physical custody of his or
her parent or guardian shall be continued to a specific future date
not to exceed six months after the date of the original
dispositional hearing. . . . ” “(c) After hearing any evidence
presented by the social worker, the parent, the guardian, or the
child, the court shall determine whether continued supervision is
necessary. The court shall terminate its jurisdiction unless the
social worker or his or her department establishes by a



                                    9
remove J.Q. from mother’s custody. It therefore properly set a
review hearing under section 364.

B.    Father Forfeited His Request for Reunification
      Rather Than Enhancement Services and Fails to
      Show that In the Context of This Case There Is Any
      Distinction Between the Two Types of Services
       There is no statutory definition of enhancement services.
(In re A.L. (2010) 188 Cal. App. 4th 138, 142, fn. 2.) Father relies
on the following definition: “child welfare services offered to the
parent not retaining custody, designed to enhance the child’s
relationship with that parent.” (Earl L. v. Superior Court (2011)
199 Cal. App. 4th 1490, 1497, fn. 1.) Enhancement services
typically are provided to the noncustodial parent when the child
remains in the custody of the other parent. (In re A.L., supra,
188 Cal.App.4th at p. 142, fn. 2.) Father does not dispute that
the juvenile court properly ordered enhancement services if J.Q.
remained in mother’s custody. In contrast, “[f]amily reunification
services shall only be provided when a child has been placed in
out-of-home care, or is in the care of a previously noncustodial
parent under the supervision of the juvenile court.” (§ 16507,
subd. (b); see § 361.2, subd. (b)(3) [providing for reunification
services to a parent from whom a child is removed if the child is
placed with a previously noncustodial parent].)
       Instead, father argues that the juvenile court created a
“legal fiction” by ordering J.Q. in mother’s custody and


preponderance of evidence that the conditions still exist which
would justify initial assumption of jurisdiction under Section 300,
or that these conditions are likely to exist if supervision is
withdrawn. . . . ”




                                   10
simultaneously ordering J.Q. live with her grandparents.
Father argues that because J.Q. was essentially placed in her
grandparent’s custody, the juvenile court was required to remove
J.Q. from mother’s custody and order reunification services for
him. Father forfeited this argument by failing to raise it in the
juvenile court. (In re S.B. (2004) 32 Cal. 4th 1287, 1293.)
       Even assuming arguendo that father preserved this
argument, it is not well founded. First, father relies
on Savannah B. v. Superior Court (2000) 81 Cal. App. 4th 158,
161–162 (Savannah B.) to argue the juvenile court erred in
ordering J.Q. to remain in mother’s custody and simultaneously
letting J.Q. live with her grandparents. Savannah B. is
inapposite. There the juvenile court found there were no
reasonable means to protect the child from severe emotional
damage without removing the child from her mother’s custody.
(Id at p. 161.) At the same time, the juvenile court granted
mother a 60-day home visit. Calling the 60-day home visit a
“legal fiction,” our colleagues in Division 4 held there was no
authority for removing a child from a parent’s custody to protect
the child only to return the child immediately to that very parent.
(Id. at p. 162.)
       In contrast, here, the juvenile court did not find that
remaining in mother’s custody would harm J.Q. To the contrary,
the juvenile court found that “release of the child to the mother
would not be detrimental to her safety, protection, or physical or
emotional well-being.” (Italics added.) We fail to discern the
relevance of Savanna B. to this case, and father has cited no
other authority to support his claim that the juvenile court erred
in allowing mother to retain custody while J.Q. lived with her
grandparents.




                                   11
      Second, father benefited from the juvenile court’s
disposition. If the juvenile court had removed J.Q. from mother’s
custody, the juvenile court would have had to determine whether
J.Q. would suffer detriment by being placed in father’s custody.
(Section 361.2, subd. (a).) Father’s counsel asked whether the
court would determine whether it was detrimental to place J.Q.
in father’s custody. When the juvenile court explained that it
was not required to make any finding of detriment as to father
because J.Q. remained in mother’s custody, father’s counsel
submitted to DCFS’s proposed disposition that J.Q. remain in
mother’s custody and live with her maternal grandparents.
Thus, the record supports that father did not object to the
dispositional order insofar as it continued J.Q.’s placement in
mother’s custody.
      Finally, father demonstrates no qualitative difference
between the services the juvenile court ordered and referred to as
“enhancement services” and those he purportedly seeks but fails
to identify as reunification services. Stated otherwise, father
identifies no specific service the juvenile court should have
ordered for him to attend. Indeed, father objected to attending
the individual counseling that the juvenile court did order him to
attend. Therefore, even assuming the juvenile court erred in
awarding him enhancement as opposed to reunification services,
father demonstrates no prejudice.




                                   12
                        DISPOSITION
     The juvenile court’s dispositional order is affirmed.
     NOT TO BE PUBLISHED.


                                          BENDIX, J.


We concur:



             ROTHSCHILD, P. J.



             SINANIAN, J.*




     *  Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                  13